                     Case 19-51048-BLS              Doc 30    Filed 01/25/21        Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                               Case No. 17-12560 (BLS)
    et al.,1
                                                                      (Jointly Administered)
                               Remaining Debtors.


    MICHAEL GOLDBERG, as Liquidating Trustee
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,                                        Adversary Proceeding
                                                                      Case No. 19- 51048 (BLS)
                                       Plaintiff,

              v.

    Robert Biscardi, Jr.,

                                       Defendant.


                                             AFFIDAVIT OF SERVICE

STATE OF OHIO                         )
                                      ) ss
COUNTY OF FRANKLIN                    )

I, Angela Chachoff, being duly sworn, depose and state:

1.           I am a Case Manager with Epiq Class Action & Claims Solutions, Inc.,2 the claims and

noticing agent in the above-captioned proceeding. Our business address is 5151 Blazer Parkway,

Suite A, Dublin, Ohio 43017.




1
         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423.

2
             Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
              Case 19-51048-BLS        Doc 30       Filed 01/25/21       Page 2 of 4




2.     On January 6, 2021, at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to

Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge Liquidation

Trust, I caused a true and correct copy of the Order Assigning Adversary Proceeding to

Mediation and Appointing Mediator [Docket No. 28] to be served by e-mail on the party

identified on Exhibit A annexed hereto (Defendant).




                                                   /s/ Angela Chachoff
                                                   Angela Chachoff
Sworn to before me this
13th day of January, 2021
/s/ Andrea R. Speelman
Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires: March 21, 2024




                                               2
Case 19-51048-BLS   Doc 30   Filed 01/25/21   Page 3 of 4




              EXHIBIT A
Case 19-51048-BLS   Doc 30   Filed 01/25/21   Page 4 of 4
